Citation Nr: 1632967	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-28 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.

2. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.L.




ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 until September 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.  In January 2016, the Veteran had a hearing before the undersigned.  

In a July 2014 statement, the Veteran withdrew his claims for service connection for posttraumatic stress disorder (PTSD), diabetes mellitus, type II, peripheral vascular disease (PVD), and degenerative joint disease.  As such, the issues are no longer before the Board.  38 C.F.R. § 20.204.  Therefore, the Board will proceed only with the issue listed on the title page above.

Also, during the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran asserted at his January 2016 Board hearing that his service-connected bilateral hearing loss is more severe than what is reflected by the currently assigned rating.  The Veteran last underwent an audiological examination in May 2011, more than 5 years ago. The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Veteran should be afforded a VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  

Also, during his January 2016 Board hearing the Veteran claims he underwent another audiological evaluation in 2013 that was scheduled by the VA; however, such an evaluation is not associated with the claims file.  Considering this evaluation would assist the Board in determining the severity of the Veteran's bilateral hearing loss, the RO should make reasonable attempts to obtain it, if such exists. The 2011 examination was provided through QTC Services, so perhaps the 2013 one was as well. 

Also, as noted above, with regard to the claim for TDIU, the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  See Rice, supra.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  Here, during his January 2016 Board hearing the Veteran reported he stopped working in 2013 and his hearing affected his employment at that time.  He was a manager for U-Haul for 30 years and could not hear his customers.  However, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.
Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information. 

2. Attempt to obtain and associate with the record the 2013 audiological examination, if such exists. Ask the Veteran for more specific information as to where it was conducted, and check through QTC.   

3. Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current severity of his service-connected bilateral hearing loss.  

4. After completing the above, and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE. L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




